U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K/A (Amendment No. 1) (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 001-14949 Implant Sciences Corporation (Name of small business issuer in its charter) Massachusetts (State or other jurisdiction of incorporation or organization) 04-2837126 (I.R.S. Employer Identification No.) 600 Research Drive, Wilmington, MA (Address of principal executive offices) (Zip Code) Issuer’s telephone number (978) 752-1700 Securities registered under Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.10 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes qNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes qNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo q Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo q Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.q Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company in Rule 12b-2 of the Act (Check one): qLarge Accelerated FilerqAccelerated Filer qNon-accelerated Filer (do not check if a smaller reporting company)xSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes qNo x As of October 23, 2009, 15,424,195 shares of the registrant’s Common Stock were outstanding.As of December 31, 2008, the last business day of the registrant’s most recent completed second quarter, the aggregate market value of the registrant’s Common Stock held by non-affiliates of the registrant (without admitting that any person whose shares are not included in such calculation is an affiliate) was $2,680,000 based on the last sale price as reported by the American Stock Exchange on such date. EXPLANATORY PARAGRAPH This Amendment No. 1 on Form 10-K/A (this “Amendment”) amends our Annual Report on Form 10-K for the fiscal year ended June 30, 2009, originally filed on October 13, 2009 (the “Original Filing”).We are filing this Amendment to include the information required by Part III and not included in the Original Filing as we will not file our definitive proxy statement within 120 days of our fiscal year ended June 30, 2009.In addition, in connection with the filing of this Amendment and pursuant to Rules 12b-15 and 13a-14 under the Exchange Act, we are including with this Amendment a currently dated certification.Except as described above, no other changes have been made to the Original Filing.The Original Filing continues to speak as of the date of the Original Filing, and we have not updated the disclosures contained therein to reflect any events which occurred at a date subsequent to the filing of the Original Filing. 2 PART III Item 10. Directors, Executive Officers and Corporate Governance In May 2009, the Board of Directors of Implant Sciences increased the size of the board from five directors to seven directors.Implant Sciences’ Board of Directors is currently comprised of six directors.The directors and executive officers, their ages and positions at Implant Sciences, as well as certain biographical information of these individuals, are set forth below.The ages of the individuals are provided as of September 30, 2008. There are no family relationships between any director, executive officer, or person nominated or chosen to become a director or executive officer. Name Age Position Glenn D. Bolduc 57 Chairman of the Board, President and Chief Executive Officer Brenda Baron 47 Vice President, Manufacturing Roger P. Deschenes 51 Vice President, Finance Todd A. Silvestri 43 Vice President, Product Development Jeffrey T. Tehan 48 Vice President,Marketing and Sales John Keating 56 Director Joseph E. Levangie 64 Director Robert Liscouski 55 Director Howard Safir 68 Director Michael Turmelle 50 Director There are no family relationships between any director, executive officer, or person nominated or chosen to become a director or executive officer. Glenn D. Bolduc has served as Chairman of the Board since May 2009 and as President and Chief Executive Officer since January 2009, having joined the company as Chief Financial Officer in July 2008. Prior to joining Implant Sciences, Mr. Bolduc served as acting CEO and CFO of Horizon’s Edge Casino Cruises, LLC.From January 2001 through January 2006 Mr. Bolduc was the principal of Radius Ventures LLC, a strategic advisory firm.Prior to Radius Ventures, Mr. Bolduc has held executive management and financial positions, including CEO and CFO, with several venture-backed and publicly-held companies in various technology industries.Mr. Bolduc received his undergraduate degree in accounting from Fairleigh Dickinson University and began his accounting career with PriceWaterhouse. Brenda Baron has served as Vice President, Manufacturing since February, 2009, having joined the company in April 2004.Ms. Baron developed the Security Division's manufacturing operations, as well as manufacturing, test, and documentation control. Prior to joining Implant Sciences, Ms. Baron served as Documentation Engineer with the instrumentation division of Milipore Corporation from 2002 to 2004,and was employed at Ion Track Instruments, an explosives trace detector manufacturer asConfiguration Manager, from 1998 to 2001, where she played a key role in bringing handheld, bench top, and portal trace detectors into production. Roger P. Deschenes joined the Company in June 2008 as Controller and was promoted to Vice President, Finance in January 2009. Mr. Deschenes has more than 25 years of accounting and financial leadership experience with publicly traded and private companies. Prior to joining Implant Sciences, Mr. Deschenes served as Vice President, Finance with Beacon Roofing Supply, Inc. a leading supplier of roofing material and related products in North America from 2006 - 2007. From 1990 to 2006 Mr. Deschenes served in several senior accounting and financial capacities at Saucony, Inc. including: Vice President, Controller, Chief Accounting Officer and Assistant Treasurer.Mr. Deschenes received a BS in Business Administration from Salem State College and is a Certified Management Accountant. 3 Todd Silvestri joined the Company in September 2008 and is directly responsible for the design and commercialization of its advanced explosive trace detection solutions. Previously, Mr. Silvestri was Senior Vice President of Century Capital Partners, assisting his clients in defining optimal exiting strategies, securing capital, and expanding into foreign markets. Prior to that, he led New Product Development for Environmental Systems Products (ESP), where he was responsible for expanding the company’s traditional business-to-government services into new frontiers by commercializing products and services for private business clients and consumers. In 2003, Mr. Silvestri founded APAC Global LLC providing consulting in the areas of company establishment, localization/relocation of operations, supply chain management, and organizational design primarily focused with small to medium sized companies expanding to, or within, the Asia Pacific Region. Mr. Silvestri holds a Masters Degree in Business from the Kellogg School of Management at Northwestern University, as well as a BS in Chemical Engineering from Clarkson University. Jeffrey T. Tehan joined in January 2008 as Director of Product Marketing, was promoted to Vice President, Product Marketing in August 2008 and promoted to Vice President, Marketing and Sales in January 2009.Prior to joining the company, Mr. Tehan was employed at L-3 Communications as Product Line Manager for Checkpoint Security Solutions, which included P&L responsibility for conventional and advanced technology x-ray, explosives trace detection, whole body imaging, and walk-through metal detector systems. Previously, Mr. Tehan held positions of increasing responsibility in product marketing and product management with Agilent Technologies. Prior to that, Mr. Tehan spent 15 years in hi-tech quality and reliability engineering roles. Mr. Tehan attended the Executive MBA program and holds a BS in Business Administration from Northeastern University. Mr. Tehan has also completed programs in Product Development at Harvard Business School and Technology Strategy at MIT Sloan School of Management. John Keating has served on the Company’s board of directors since May 2009.Mr. Keating has served the as the Vice President of Global Customer Fulfillment at Timberland Company, a premium global footwear brand with sales in excess of $1.2 Billion in 2008, since 1992. Mr. Keating is responsible for all transportation, distribution, customs, and order management. In addition, Mr. Keating oversees North American customer service and apparel sourcing operations.Mr. Keating holds a B.A. degree from Bridgewater State College and an M.B.A. from Suffolk University. Joseph E. Levangie has served on the Company’s board of directors since December 2007.Mr. Levangie has served as Chief Executive Officer of JEL & Associates, a business advisory firm, since 1981.Mr. Levangie has held many executive positions including Chief Financial Officer of Greenman Technologies, Inc., Chief Operating & Financial Officer of Colorgen, Inc., Vice President, Corporate Development and Chief Financial Officer of Spire Corporation and Executive Vice President of The Solar Energy & Energy Conservation Bank. Mr. Levangie holds a S.B. in Chemical Engineering from the Massachusetts Institute of Technology and a M.B.A from the Harvard Graduate School of Business Administration. Robert Liscouski has served on the Company’s board of directors since May 2009.Since July 2009, Mr. Liscouski has served as lead of strategic and business development programs at Secure Strategy Group, a homeland security-focused banking and strategic advisory firm.
